Order entered July 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00538-CV

        IN RE PATRICK DOAK, JERRY ZEMANSKI AND STEVEN BIN, Relators

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00538-2013

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable John Roach,

Jr., Judge of the 296th Judicial District Court, to VACATE his April 5, 2013 “Order Granting

Davaco, Inc.’s Rule 202 Petition” and to RENDER an order denying that petition.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

        We ORDER that relators recover their costs of this original proceeding from real party in

interest.

                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE